Citation Nr: 0802224	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  04-18 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for an acquired 
psychiatric disorder other than PTSD, including an anxiety 
disorder, and, if so, whether service connection is 
warranted.


REPRESENTATION

Appellant represented by:	Lewis C. Fichera, Attorney-at-
Law


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from May to October 
1943.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from October 2002, December 2002 and March 2004 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) and Insurance Center in 
Philadelphia, Pennsylvania.

The Board remanded this case in April 2006 for further 
development.  


FINDINGS OF FACT

1.  Some doctors have concluded the veteran has PTSD from 
witnessing airplane crashes and their aftermaths during 
service in 1943.  

2.  There is credible supporting evidence these alleged in-
service stressors occurred.

3.  The last prior, final denial of the acquired psychiatric 
disorder claim was in March 1966.

4.  Some of the additional evidence concerning this claim 
received during the years since is not cumulative of evidence 
already of record, bears directly and substantially upon this 
claim, and is so significant that it must be considered with 
all the evidence of record in order to fairly adjudicate this 
claim.

5.  Although the veteran is currently diagnosed with several 
other acquired psychiatric disorders - aside from PTSD, 
there is no competent evidence these disorders are linked to 
his military service.  




CONCLUSIONS OF LAW

1.  PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).

2.  New and material evidence has been submitted to reopen 
the claim for service connection for an acquired psychiatric 
disorder other than PTSD.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (as in effect for claims filed prior to 
August 29, 2001).

3.  An acquired psychiatric disorder, apart from PTSD, was 
not incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 4.14 (2007); Esteban v. Brown, 6 Vet. 
App. 259, 262 (1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

As for the PTSD claim at issue, since the Board is granting 
this claim, there is no need to discuss whether there has 
been compliance with the notice and duty to assist provisions 
of the Veterans Claims Assistance Act (VCAA) because even if, 
for the sake of argument, there has not been, this is 
inconsequential and, therefore, at most harmless error.  See 
38 C.F.R. § 20.1102.

As for the acquired psychiatric disorder claim at issue, 
review of the claims folder reveals compliance with the VCAA.  
38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty 
to notify was accomplished by way of a VCAA letter from the 
RO to the veteran dated in November 2006.  The RO also sent 
him an October 2000 duty to assist letter.  VA notified him 
of the requirements of the VCAA consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by:  (1) informing him about 
the information and evidence not of record that was necessary 
to substantiate his acquired psychiatric disorder claim; (2) 
informing him about the information and evidence the VA would 
seek to provide; (3) informing him about the information and 
evidence he was expected to provide; and (4) requesting he 
provide any evidence in his possession pertaining to his 
claim.  See also Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

Furthermore, November 2006 and May 2007 letters from the RO 
further advised him that a disability rating and an effective 
date will be assigned if service connection is awarded.  
Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub 
nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  And in any 
event, since service connection for an acquired psychiatric 
disorder is being denied, no disability rating or effective 
date will be assigned regardless, so any error - timing or 
otherwise, in providing additional notice concerning those 
downstream elements is moot so, at most, harmless error.  
See, too, Dunlap v. Nicholson, 21 Vet. App. 112 (2007).          

The Board sees the RO did not provide the veteran with all 
general VCAA or Dingess notice prior to the March 2004 
adverse determination on appeal.  But in Pelegrini II, the 
Court clarified that in these situations VA does not have to 
vitiate that decision and start the whole adjudicatory 
process anew, as if that decision was never made.  Rather, VA 
need only ensure the veteran receives (or since has received) 
content-complying VCAA notice, followed by readjudication of 
his claims, such that he is still provided proper due 
process.  In other words, he must be given an opportunity to 
participate effectively in the processing of his claims.  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) recently held that a statement of the 
case (SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV).  As a matter of law, the provision of adequate VCAA 
notice prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006)

Here, after initially providing VCAA notice in November 2006, 
the RO went back and readjudicated the claim in the May 2007 
SOC.  And after providing the additional VCAA Dingess notice 
in May 2007, the RO again went back and readjudicated the 
claim in the more recent August 2007 SSOC.  So each time 
after providing the required notice, the RO reconsidered the 
claim - including addressing any additional evidence 
received in response to the notice.  So the timing defect in 
the notice has been rectified.

With regard to new and material evidence, pursuant to the 
Board remand, the November 2006 VCAA notice letter provided 
language from the recent Court decision in Kent v. Nicholson, 
20 Vet. App. 1 (2006).  However, the November 2006 VCAA 
notice letter incorrectly provided the veteran with a 
definition of new and material evidence under the new 
standard in effect August 29, 2001.  The veteran's petition 
to reopen was filed in July 2000 - before this date; hence, 
the new standard is inapplicable and the veteran should have 
been advised of new and material evidence under the old 
standard.  Nonetheless, the Board finds no prejudice to the 
veteran as the Board has reopened his acquired psychiatric 
disorder claim and considered the claim on the merits.  
Simply put, the Board declines to remand for VCAA notice in 
connection with new and material evidence when there is no 
indication that doing so would yield any benefit for the 
veteran, as the acquired psychiatric disorder claim was 
reopened.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); 
Soyini v. Derwinski, 1 Vet. App. 541, 546 (1991).

All this considered, he was afforded a meaningful opportunity 
to participate effectively in the adjudication of his 
acquired psychiatric disorder claim.  
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).

As for the duty to assist, the RO has obtained his service 
medical records (SMRs) and had him undergo a VA psychiatric 
examination.  He has submitted private medical evidence, 
Internet records, and personal statements in response to the 
VCAA letters.  The Board is also satisfied as to compliance 
with its April 2006 remand directives.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).  Finally, in November 2007, the 
Social Security Administration (SSA) advised that all records 
pertaining to his earlier SSA claim had been destroyed.  VA 
can end its efforts to obtain medical records from a Federal 
agency, including the SSA, if the VA is informed that the 
requested records do not exist, as is the case here.  
38 C.F.R. § 3.159(c)(2).  There is no basis for any further 
pursuit of these SSA records, which are no longer available.  
All things considered, the Board is satisfied that the duty 
to assist has been met.  38 U.S.C.A. § 5103A.

Governing Laws and Regulations for Service Connection and 
PTSD

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  Generally, service connection requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

For PTSD, a "clear" diagnosis of PTSD is no longer 
required.  Rather, a diagnosis of PTSD must be established in 
accordance with 38 C.F.R. § 4.125(a), which simply mandates 
that, for VA purposes, all mental disorder diagnoses must 
conform to the fourth edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f).  

In essence, the establishment of service connection for PTSD 
requires:  (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); 
(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
link between current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).  
See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

If VA determines the veteran did not engage in combat with 
the enemy, or that his alleged stressor does not involve 
combat, his lay testimony, by itself, is insufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain credible supporting evidence that 
corroborates his testimony or statements.  Cohen v. Brown, 10 
Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 
395 (1996).

However, corroboration of every detail of a claimed stressor, 
including his personal participation, is not required; 
rather, he only needs to offer independent evidence of a 
stressful event that is sufficient to imply his personal 
exposure.  See Pentecost v. Principi, 16 Vet. App. 124, 128 
(2002) (quoting Suozzi v. Brown, 10 Vet. App. 307 (1997)).  

Just because, however, a physician or other health 
professional accepted an appellant's description of his 
military experiences as credible and diagnosed him 
as suffering from PTSD does not mean the [Board is] required 
to grant service connection for PTSD."  Wilson v. Derwinski, 
2 Vet. App. 614, 618 (1992).  The Board is not required to 
accept an appellant's uncorroborated account of his active 
service experiences.  See Swann v. Brown, 5 Vet. App. 229, 
233 (1993) and Wood v. Derwinski, 1 Vet. App. 190, 192 
(1991).  In this regard, a medical provider cannot provide 
supporting evidence that a claimed in-service event actually 
occurred based on a post-service medical examination.  
Moreau, 9 Vet. App. at 395-96.  The veteran's own statements 
will not be sufficient.  Id.
  
The final requirement of 38 C.F.R. § 3.304(f) is medical 
evidence of a nexus between the claimed in-service stressor 
and the current disability.  However, as alluded to above, 
such after-the-fact medical nexus evidence cannot also be the 
sole evidence of the occurrence of the claimed stressor.  
Moreau, 9 Vet. App. at 396.

The veteran contends he has PTSD attributable to noncombat-
related stressors.  Specifically, he claims he witnessed 
several crashes of Corsair planes while serving with the U.S. 
Marine Corps at the Naval Air Station in Quonset Point, Rhode 
Island sometime between August through September of 1943.  He 
asserts he witnessed these crashes on at least two occasions.  
He also says he witnessed the pilots burning in the wreckage, 
and was involved in securing the area of the crashes to keep 
civilians away.  SMRs confirm that he served near Quonset 
Point and was evaluated by a Medical Evaluation Board (MEB) 
for enuresis, fainting, and irritability from August to 
October of 1943.  The veteran reports that since this time he 
has experienced flashbacks, guilt, nightmares, irritability, 
insomnia, paranoia, avoidance of stimuli, hypervigilance, and 
depression due to his memories of these events.  See his 
September 2001 stressor statement; the report of the February 
2002 VA psychiatric examiner; and Internet articles received 
in March 2007.  

At the outset, it is neither alleged nor shown that the 
claimed stressor is related to combat.  Thus, the combat 
presumption in connection with PTSD is not for application.  
38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 
C.F.R.  § 3.304(d) (pertaining to combat veterans).  

With respect to a current diagnosis, upon a thorough review 
of the claims folder, a VA psychiatrist in February 2002 
diagnosed the veteran as having PTSD due to witnessing the 
plane crashes during service in 1943.  In addition, a 
physician at the Family and Psychology Services, Inc., has 
also on several occasions (October 2002, May 2006, and March 
2007) diagnosed the veteran with PTSD due to these events.  
As noted above, the Board is not required to accept an 
appellant's uncorroborated account of his active service 
experiences.  Wood, 1 Vet. App. at 192.  Further, no 
physician can provide supporting evidence that a claimed 
inservice event actually occurred based on a post-service 
medical examination.  Moreau, 9 Vet. App. at 395-96.  Thus, 
the remaining question with regard to the alleged-stressors 
is whether there is credible supporting evidence that they 
actually occurred.  38 C.F.R. § 3.304(f)(3); Cohen, 10 Vet. 
App. at 147; Moreau, 9 Vet. App. at 395.  Fortunately for the 
veteran, there is.

The RO made extensive efforts to confirm the stressors by 
contacting the records section of the U.S. Marine Corps, the 
Department of the Navy, the Naval Historical Center, and the 
National Archives and Records Administration (NARA).  NARA 
responded in March 2003 that personnel records show the 
veteran was in sick bay throughout September 2003, but 
nothing more.  Despite providing the time frame of the plane 
crashes within two months, the Naval Historical Center 
responded in June 2002 that the veteran failed to provide 
enough detail.  In his May 2004 substantive appeal, the 
veteran stated he was assigned to the Second Guard Company at 
the time of the crashes, yet there was no follow-up with this 
information.  Overall, the responses from these organizations 
were less than adequate.  

Nonetheless, what is central in this case for corroboration 
purposes are the Internet articles submitted by the veteran 
discussing the fact that pilots were trained in Corsairs at 
the Naval Air Station in Quonset Point beginning in June 
1943, near the time of the alleged crashes.  One article 
submitted by the veteran noted that there were "a number of 
fatal crashes," although the precise location and date of 
these crashes is not mentioned. Nonetheless, there is 
credible supporting evidence elements of the alleged 
stressors actually occurred.  38 C.F.R. § 3.304(f)(3).  There 
is no information to suggest that the veteran was not present 
at these crashes.  
A stressor need not be corroborated in every detail.  
Pentecost, 16 Vet. App. at 128.  It is also significant that 
both VA and private medical personnel have repeatedly found 
the veteran's PTSD symptomatology and description of the 
stressors to be credible.  Therefore, there is clear medical 
evidence supportive of a nexus between and the current 
diagnosis of PTSD and the claimed in-service stressors of 
witnessing the Corsair plane crashes.  38 C.F.R. § 3.304(f); 
Moreau, 9 Vet. App. at 396.   

So giving him the benefit of the doubt, certain elements of 
his stressors are sufficiently corroborated; thus, 
service connection for PTSD is warranted.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.  This decision does not in any 
way suggest that all of his present psychiatric impairments, 
including his depression, are related to his military 
service.  But that notwithstanding, the precise nature and 
extent of his now service-connected PTSD is not before the 
Board at this time.  Only when the RO rates the PTSD will 
this become a pertinent consideration.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998).



New and Material Evidence to Reopen the Acquired Psychiatric 
Disorder Claim

The RO originally considered and denied the veteran's claim 
of service connection for an acquired psychiatric disorder in 
an April 1944 rating decision.  SMRs showed a preexisting 
enuresis, not aggravated by serviced, but did not reveal any 
other psychiatric disorder incurred during service.  Enuresis 
is defined as involuntary discharge or leakage of urine.  
STEDMAN'S MEDICAL DICTIONARY 601 (27th ed. 2000).  The RO 
notified the veteran of that decision and apprised him of his 
procedural and appellate rights, but he did not initiate an 
appeal.  Therefore, that decision is final and binding on him 
based on the evidence then of record.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1103 (2007).  

The RO subsequently confirmed the denial by way of a latter 
March 1966 rating decision.  In essence, there was no 
evidence that any acquired psychiatric disorder was incurred 
in or aggravated by service.  Again, the RO notified the 
veteran of that decision and apprised him of his procedural 
and appellate rights, but he did not initiate an appeal.  
Therefore, that decision is final and binding on him based on 
the evidence then of record.  Id.  
                 
The veteran filed his most recent petition to reopen his 
acquired psychiatric disorder claim in July 2000.  Therefore, 
the previous regulations for new and material evidence apply.  
See 66 Fed. Reg. at 45,620, indicating to apply the previous 
version of 38 C.F.R. § 3.156 to petitions to reopen filed 
before August 29, 2001.  

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
According to VA regulation, "new and material evidence" 
means evidence not previously submitted to agency decision 
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(as in effect prior to August 29, 2001).  In determining 
whether evidence is new and material, the credibility of the 
evidence in question is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

Here, the Board finds that new and material evidence within 
the meaning of 38 C.F.R. § 3.156(a) (as in effect prior to 
August 29, 2001), has been received since the last final 
March 1966 rating decision.  Specifically, both the February 
2002 VA examiner (upon a review of the claims folder), and a 
doctor at Family and Psychological Services, Inc., concluded 
that the veteran did in fact exhibit symptomatology of PTSD 
due to witnessing airplane crashes during his active service.  
Thus, presuming the credibility of the evidence, these 
evaluations present evidence that a psychiatric disorder, 
PTSD, was in fact incurred during service.   
So this evidence is new, not cumulative, bears directly and 
substantially upon this claim, and is so significant that it 
must be considered with all the evidence of record in order 
to fairly adjudicate this claim; that is to say, this 
evidence is new and material and this claim is reopened.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (as in effect prior 
to August 29, 2001).  

Analysis - Service Connection for an Acquired Psychiatric 
Disorder

The RO has already addressed this claim on the underlying 
merits, so the Board may also do so without prejudicing the 
appellant.  Bernard, 4 Vet. App. at 392-94.  

As already alluded to, SMRs show treatment for enuresis and 
fainting, for which the veteran was ultimately discharged by 
recommendation of a MEB.  It was also mentioned in October 
1943 that he was "unstable" and "irritable."  

Regardless, post-service, both VA and private medical 
personnel have recently concluded that his in-service 
problems are attributable to early symptomatology of PTSD.  
Although Dr. N.F., based on the veteran's reported history, 
vaguely opined in a June 2000 letter that his "anxiety" was 
related to his military service, the subsequent evaluations 
have determined the disorder was in fact PTSD.  Post-service 
private records also reveal treatment and medication for 
depression beginning in the 1970s, associated with severe 
neck and low back pain, but there was no mention this 
depression was associated with his military service.  All 
things considered, there is simply no competent, medical 
evidence or opinion that in any way relates an acquired 
psychiatric disorder other than his PTSD to his period of 
active service.  Boyer, 210 F.3d at 1353; Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000).  

The Board emphasizes that the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.  
A claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would 
result in pyramiding, contrary to the provisions of 38 C.F.R. 
§ 4.14.  Where, however, separate and distinct manifestations 
have arisen from the same injury, separate disability ratings 
may be assigned where none of the symptomatology of the 
conditions overlaps.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  The Board emphasizes that the critical inquiry in 
making such a determination is whether any of the disabling 
symptomatology is duplicative or overlapping. Id.

In this case, although the February 2002 VA examiner also 
diagnosed the veteran with major depression and a psychosis, 
not otherwise specified, there is no competent evidence this 
distinct symptomatology is the result of his military service 
as well.  Simply stated, the veteran is already service 
connected for PTSD attributable to his in-service psychiatric 
symptoms.  There is no basis for service connection for any 
further symptomatology.     

Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for an acquired 
psychiatric disorder, so there is no reasonable doubt to 
resolve in the veteran's favor.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.
 


ORDER

Service connection for PTSD is granted. 

As new and material evidence has been received, the claim for 
service connection for an acquired psychiatric disorder 
(other than PTSD) is reopened.  

Service connection for an acquired psychiatric disorder 
(other than PTSD) is denied.  




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


